USDC IN/ND case 4:19-cv-00094-JTM-JEM document 71 filed 11/23/20 page 1 of 6


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                    HAMMOND DIVISION AT LAFAYETTE

TAFS, INC.,                         )
      Plaintiff,                    )
                                    )
               v.                   )       CAUSE NO.: 4:19-CV-94-JTM-JEM
                                    )
NANSHAN AMERICA ADVANCE,            )
ALUMINUM TECHNOLOGIES, LLC,         )
et al.,                             )
        Defendants,                 )
____________________________________)
                                    )
NANSHAN AMERICA ADVANCE,            )
ALUMINUM TECHNOLOGIES, LLC,         )
        Counterclaim Plaintiff,     )
                                    )
               v.                   )
                                    )
TAFS, INC.,                         )
        Counterclaim Defendant,     )
____________________________________)
                                    )
TES LOGISTICS, LLC, and             )
WES CHAUDION,                       )
        Counterclaim Plaintiffs,    )
                                    )
               v.                   )
                                    )
TAFS, INC.,                         )
        Counterclaim Defendant,     )
____________________________________)
                                    )
NANSHAN AMERICA ADVANCE,            )
ALUMINUM TECHNOLOGIES, LLC,         )
        Cross Claim Plaintiff,      )
                                    )
               v.                   )
                                    )
TES LOGISTICS, LLC,                 )
        Cross Claim Defendant,      )
____________________________________)

                                        1
USDC IN/ND case 4:19-cv-00094-JTM-JEM document 71 filed 11/23/20 page 2 of 6


                                    )
TES LOGISTICS, LLC, and             )
WES CHAUDION,                       )
      Cross Claim Plaintiffs,       )
                                    )
             v.                     )
                                    )
NANSHAN AMERICA ADVANCE,            )
ALUMINUM TECHNOLOGIES, LLC,         )
      Cross Claim Defendant.        )
____________________________________)

                                     OPINION AND ORDER

        This matter is before the Court on TAFS’ Motion to Compel Discovery from Nanshan [DE

58], filed July 14, 2020. Nanshan filed a response on July 28, 2020, and a reply was filed on August

11, 2020. TAFS requests that the Court compel Nanshan to fully answer TAFS’s interrogatories

and fully respond to TAFS request for production of documents.

   I.      Analysis

        Pursuant to Federal Rule of Civil Procedure 26, the scope of discovery is “any

nonprivileged matter that is relevant to any party’s claim or defense. . . Relevant information need

not be admissible at the trial if the discovery appears reasonably calculated to lead to the discovery

of admissible evidence.” Fed. R. Civ. P. 26(b)(1). Furthermore, the Rule provides that “[r]elevant

information need not be admissible at the trial if the discovery appears reasonably calculated to

lead to the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1). Likewise, “[t]he scope of

material obtainable by a Rule 45 subpoena is as broad as permitted under the discovery rules.”

Graham v. Casey’s Gen. Stores, 206 F.R.D. 251, 253 (S.D. Ind. 2002); see also Teton Homes

Europe v. Forks RV, No. 1:10-CV-33, 2010 WL 3715566, *2 (N.D. Ind. Sept. 14, 2010).

Relevancy is “construed broadly to encompass any matter that bears on, or that reasonably could


                                                  2
USDC IN/ND case 4:19-cv-00094-JTM-JEM document 71 filed 11/23/20 page 3 of 6


lead to other matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

        A party may seek an order to compel discovery when an opposing party fails to respond to

discovery requests or provides evasive or incomplete responses, see Fed. R. Civ. P. 37(a), and Rule

45(c)(3)(A) allows a court to quash a subpoena based on a timely motion where the subpoena

requires the disclosure of privileged or other protected matter or subjects a person to undue burden.

See Fed. R. Civ. P. 45(c)(3)(A)(iii), (iv). A party objecting to the discovery request bears the

burden of showing why the request is improper. See McGrath v. Everest Nat’l Ins. Co., 625 F.

Supp. 2d 660, 670 (N.D. Ind. 2008). The Court has broad discretion when determining matters

related to discovery. Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-

Conditioning Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir. 2014); Rennie v. Dalton, 3 F.3d 1100, 1110

(7th Cir. 1993).

        TAFS argues that Nanshan has failed to comply with the requirement to timely provide

discovery responses and that some of its objections to discovery response are invalid. Nanshan

argues that it has responded to TAFS’s requests to the best of its ability. It explains that its business

suffered shutdowns due to the global pandemic and its general counsel has been stranded in China

since late January, but that it has been working diligently to provide documents and information

and to supplement as it obtained more information, and that it will continue to do so. Nanshan

explains that TAFS served its discovery requests on the day that COVID-19 was declared to be a

national emergency, and that since then Nanshan has suffered a number of severe difficulties as a

result of the pandemic, including some complete shutdowns, significant business disruptions

including furloughs of all of its employees, inability to access files at the office even while some


                                                   3
USDC IN/ND case 4:19-cv-00094-JTM-JEM document 71 filed 11/23/20 page 4 of 6


employees could work from home, and its general counsel being unable to enter the country during

the entirety of the discovery process.

       TAFS argues that it has been patient with Nanshan but that it first served its discovery

requests more than three months before filing this motion to compel and that Nanshan has not

substantially complied with its discovery obligations. It also asserts that the discovery Nanshan

has produced has been focused on Nanshan’s counterclaims rather than TAFS’s claim, and points

to specific objections made by Nanshan that TAFS argues should be overruled.

       As an initial matter, the Court notes that TAFS did not file “a separate certification that the

party has conferred in good faith or attempted to confer with other affected parties in an effort to

resolve the matter raised in the motion without court action” as required by Northern District of

Indiana Local Rule 37-1 and Federal Rule of Civil Procedure 37. TAFS did include

correspondence with Nanshan indicating some attempt to resolve the matter without Court

intervention, and the Court will not deny the motion for failure to comply with the certification

requirement, although it reminds TAFS of the need to comply with applicable Rules and to attempt

in good faith to resolve discovery disputes before raising them with the Court.

       As to the bulk of TAFS’s concern, that Nanshan is not responding in a timely fashion to

discovery requests, the Court finds that Nanshan’s reasons for requiring an extended period of time

to respond are fully justified in the circumstances, and the Court will therefore not set an immediate

deadline for it to provide the outstanding discovery responses. However, Nanshan is reminded that

there are deadlines for responding to discovery requests, and that any necessary extensions must

be obtained by stipulation of the other party(ies) or through Court approval on a motion. See Fed.

R. Civ. P. 29, 34(b)(2).


                                                  4
USDC IN/ND case 4:19-cv-00094-JTM-JEM document 71 filed 11/23/20 page 5 of 6


       TAFS also requests that the Court overrule some of Nanshan’s objections to the discovery

requests. TAFS represents that Nanshan objected to several interrogatories as vague and

ambiguous, and to another on the basis that the requested information is privileged. Nanshan has

supplemented its responses since the instant Motion was filed, although TAFS remains dissatisfied

with the responses and asserts that not all of the objections have been withdrawn. The

correspondence attached to TAF’s original brief and reply, however, just includes brief email back-

and-forth, without an indication that the parties were able to have a conference about those disputes

beyond those few emails, nor whether the return to work of some administrative personnel at

Nanshan and their increased responsiveness has enabled Nanshan to further supplement its

response. If the parties are still unable to resolve the dispute over these interrogatories after a meet

and confer conference, a renewed motion can be filed.

       To the extent that TAFS also wishes the Court to compel Nanshan to provide its responses

in a particular format, that request is not part of its opening brief. See Carter v. Tennant Co., 383

F.3d 673, 679 (7th Cir. 2004) (finding argument waived when made for the first time in reply

brief). However, Nanshan is reminded that Federal Rule of Civil Procedure 34(b) requires a party

to produce electronically stored documents as they are kept in the usual course of business or in a

reasonably useable form. See Fed. R. Civ. P. 34(b)(2)(E); Jannx Med. Sys., Inc. v. Methodist

Hosps., Inc., No. 2:08-CV-286-PRC, 2010 WL 4789275, at *3-4 (N.D. Ind. Nov. 17, 2010)

(warning parties not to convert production to less-usable format).

       The Court finds that Nanshan’s delay in fully responding to discovery requests is excusable

given the circumstances of the COVID-19 pandemic and its effect on Nanshan’s business, but

encourages Nanshan to comply with its obligations as fully and quickly as possible. It reminds


                                                   5
USDC IN/ND case 4:19-cv-00094-JTM-JEM document 71 filed 11/23/20 page 6 of 6


counsel for Nanshan of the importance of complying with discovery obligations, communicating

with opposing counsel if it is unable to do so, and seeking relief from the Court as necessary.

      II.      Conclusion

            For the foregoing reasons, the Court hereby GRANTS in part and DENIES as moot in

part TAFS’ Motion to Compel Discovery from Nanshan [DE 58] as described above and

ORDERS Nanshan to continue to supplement its responses to TAFS’s discovery requests, and to

continue to communicate about obstacles to that provision caused by disruptions to its business

due to the ongoing pandemic. Although attorney’s fees may be awarded on a motion to compel

when it is granted or discovery is provided after its filing, the Court finds that in this case, the

“circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A), (C).

            The Court REMINDS the parties that the deadline for completing discovery is December

2, 2020, and that a motion for an extension of the deadline should be filed before its expiration if

more time is needed to complete all discovery, with a representation as to each party’s position on

the request. See Fed. R. Civ. P. 6, 16; N.D. Ind. L.R. 6-1.

            SO ORDERED this 23rd day of November, 2020.

                                              s/ John E. Martin_______________________
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:         All counsel of record




                                                 6
